Third District Court of Appeal
                                  State of Florida

                             Opinion filed March 20, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D18-0723
                            Lower Tribunal No. 14-21638
                                ________________


                               S. Patrick Dray, etc.,
                                       Appellant,

                                           vs.

                      Tamar Duffner Shendell, etc., et al.,
                                      Appellees.



         An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Friedman & Frost, P.L. and Paul D. Friedman and Alexander A. Salinas, for
appellant.

      Shendell & Associates, and Lawrence A. Shendell (Deerfield Beach); The
Haralson Law Firm, P.A., and Paul Haralson, for appellees.


Before FERNANDEZ, LINDSEY, and MILLER, JJ.

         MILLER, J.
      As the undisputed record evidence presented below firmly established that the

now-deceased settlor, who sought rescission of an irrevocable trust, was not subject

to coercion, fraud, misrepresentation, overreaching, or undue influence in his

execution of the trust documents, and the essential elements of unilateral mistake

failed, the trial court properly granted summary judgment in favor of appellees. See

Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Benton, 467 So. 2d 311, 312 (Fla.

5th DCA 1985) (“[A] party who voluntarily executes a document . . . is bound by its

terms in the absence of coercion, duress, fraud in the inducement or some other

independent ground justifying rescission.”); see also Duncan Props., Inc. v. Key

Largo Ocean View, Inc., 360 So. 2d 471, 472 (Fla. 3d DCA 1978) (“Generally, in

order to sustain an action for rescission, one must allege grounds amounting to fraud,

misrepresentation, overreaching or undue influence.”) (citing Richard Bertram &

Co. v. Barrett, 155 So. 2d 409 (Fla. 1st DCA 1963)); DePrince v. Starboard Cruise

Servs., Inc., 43 Fla. L. Weekly D1734 (Fla. 3d DCA Aug. 1, 2018) (en banc) (“A

contract may be set aside on the basis of unilateral mistake of material fact if: (1) the

mistake was not the result of an inexcusable lack of due care; (2) denial of release

from the contract would be inequitable; and (3) the other party to the contract has

not so changed its position in reliance on the contract that rescission would be

unconscionable.”). Affirmed.




                                           2